Name: Commission Regulation (EEC) No 1848/87 of 30 June 1987 fixing the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/36 Official Journal of the European Communities 1 . 7. 87 COMMISSION REGULATION (EEC) No 1848/87 of 30 June 1987 fixing the import levies on sugar beet and sugar cane cable on 30 June 1987 should be laid down pursuant to Commission Regulation (EEC) No 1826/87 of 29 June 1987 on precautionary measures and the suspension of advance fixing in certain agricultural sectors ^, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 (1 ) of Regula ­ tion (EEC) No 1785/81 on the products listed in Article 1 ( 1 ) (b) of that Regulation shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 229/87 (2), and in particular Article 16 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calculated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the applica ­ tion of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the levy applicable to these products is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the threshold price valid for the relevant marke ­ ting year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas, pending the fixing of the prices applicable for the 1987/88 marketing year, the threshold prices appli CCT heading No Description ECU pertonne 12.04 Sugar beet, whole or sliced, fresh, dried or powdered ; sugar cane : ¢ l A. Sugar beet : \ I. Fresh 83,42 0 \ II. Dried or powdered 286,77 (') I B. Sugar cane 57,35 (') (') These amounts will be adjusted where appropriate, on the basis of the decisions taken in respect of prices for the 1987/88 marketing year. Article 2 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. P) OJ No L 25, 28 . 1 . 1987, p. 1 . f3) OJ No L 151 , 30. 6 . 1968 , p. 42. M OJ No L 171 , 28 . 6. 1978, p. 34. (0 OJ No L 173, 30. 6. 1987, p. 7.